 



Exhibit 10.25

 

FORM OF SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of April 18,
2019, is by and among Summit Wireless Technologies, Inc., a Delaware corporation
with headquarters located at 6840 Via Del Oro, Suite 280, San Jose, CA 95119
(the “Company”), and the investors listed on the Purchaser Schedule attached
hereto (each, a “Purchaser” and collectively, the “Purchasers”).

 

RECITALS

 

A.                The Company and the Purchasers desire to enter into this
transaction to purchase the Preferred Shares and Warrants (each as defined
below) as set forth herein.

 

B.                 The Company will sell and issue such Preferred Shares,
Conversion Shares (as defined below) and Warrants to the Purchasers in reliance
upon the exemption from securities registration afforded by Section 4(a)(2) of
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506(b)
of Regulation D (“Regulation D”) as promulgated by the United States Securities
and Exchange Commission (the “SEC” or the “Commission”) under the Securities
Act.

 

C.                 The Company has authorized a new series of preferred stock of
the Company designated as its Series A Senior Convertible Preferred Stock, par
value $0.0001 per share, the terms of which are set forth in the certificate of
designations for such series of preferred stock (the “Certificate of
Designations”) in the form attached hereto as Exhibit A (together with any
shares of preferred stock issued in replacement thereof in accordance with the
terms thereof, the “Series A Preferred Stock”), which Series A Preferred Stock
shall be convertible into shares of Common Stock (as defined herein) (such
shares of Common Stock issuable pursuant to the terms of the Certificate of
Designations, including, without limitation, upon conversion or otherwise,
collectively, the “Conversion Shares”), in accordance with the terms of the
Certificate of Designations.

 

D.                Each Purchaser wishes to purchase, and the Company wishes to
sell at one or more closings, upon the terms stated in this Agreement, (i) the
aggregate number of Series A Preferred Stock set forth opposite such Purchaser’s
name in column (2) on the Purchaser Schedule (which aggregate amount for all
Purchasers shall be up to 1,250,000 shares of Series A Preferred Stock (assuming
a stated value of $4.00 per share of Series A Preferred Stock) and shall
collectively be referred to herein as the “Preferred Shares”) and (ii) the
aggregate number of common stock purchase warrants in the form attached hereto
as Exhibit B (the “Warrants”) set forth opposite such Purchaser’s name in column
(3) on the Purchaser Schedule (as exercised, collectively, the “Warrant
Shares”).

 

E.                 The Preferred Shares, the Conversion Shares, the Warrants and
the Warrant Shares are collectively referred to herein as the “Securities”.

 



 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Purchaser
(severally and not jointly) hereby agree as follows:

 

1. PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.

 

(a)                 Purchase. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 below, the Purchasers agree to purchase (i)
up to an aggregate of $5,000,000 of Preferred Shares (the “Aggregate Value”),
and (ii) with respect to each Tranche (as defined below), Warrants to purchase
up to an aggregate of such number of shares of Common Stock determined by
dividing the dollar value of the purchased Preferred Shares for such Tranche by
the closing price of the Common Stock quoted on the Trading Market (as defined
in the Certificate of Designations) on the Trading Day (as defined in the
Certificate of Designations) prior to the Closing (as defined below) of such
Tranche, multiplied by fifty percent (50%), and which Warrants shall each be
exercisable for shares of Common Stock at an exercise price equal to the closing
price of the Common Stock on such Trading Day plus $0.02. Each Purchaser,
severally, but not jointly, agrees to purchase from the Company (i) the number
of Preferred Shares set forth opposite such Purchaser’s name in column (2) on
the Purchaser Schedule and (ii) Warrants to acquire that number of Warrant
Shares as set forth opposite such Purchaser’s name in column (3) on the
Purchaser Schedule. The purchase of the Aggregate Value of the Preferred Shares
and Warrants will occur in at most twelve (12) tranches (each a “Tranche,” and
collectively, the “Tranches”), with the Aggregate Value of the first Tranche to
equal no less than $1,000,000 for the number of Preferred Shares as set forth
opposite each Purchaser’s name in column (2) of the Purchaser Schedule and the
number of Warrants as set forth opposite each Purchaser’s name in column (3) of
the Purchaser Schedule being closed on substantially concurrent with the
execution and delivery of this Agreement by the parties hereto (the “First
Closing”). The minimum dollar value of each additional Tranche shall be equal to
no less than $500,000 and no more than $1,000,000 for the number of Preferred
Shares and Warrants as set forth opposite Purchaser’s name in columns (2) and
(3), respectively, of the Purchaser Schedule (each, an “Additional Closing”, and
collectively with the First Closing, a “Closing”); provided, that the Company,
in its sole discretion, shall have the right to permit an investor or investors
to purchase Preferred Shares with an Aggregate Value of less than $500,000 in
connection with any Additional Closing. The date and time of the First Closing
(the “First Closing Date”) shall be 10:00 a.m., New York time, on the first
(1st) Trading Day on which the conditions to such Closing pursuant to Sections
6(a) and (c) are satisfied or waived in writing as provided elsewhere herein, or
such earlier date as is mutually agreed to by the Company and the Purchaser. The
date and time of each Additional Closing (each, an “Additional Closing Date”,
and together with the First Closing Date, a “Closing Date”) shall be 10:00 a.m.,
New York time, on the first (1st) Trading Day on which the conditions to such
Closing pursuant to Section 6 are satisfied or waived in writing as provided
elsewhere herein, or such earlier date as is mutually agreed to by the Company
and the holders of a majority of the Preferred Shares. So long as the Company is
not in violation of any provision of or in default under the Certificate of
Designations, the Company shall give the Purchasers no less than ten (10) days’
notice prior to each Additional Closing that the Company intends to conduct an
Additional Closing.

 



 

 

 

(b)               Purchase Price. The aggregate purchase price for the Preferred
Shares and the Warrants to be purchased by each of the Purchasers at each
Closing shall be the amount set forth opposite each such Purchaser’s name in
column (4) on the Purchaser Schedule (the “Purchase Price”).

 

(c)               Deliveries. On or prior to each Closing Date, (i) each of the
Purchasers shall pay the applicable Purchase Price to the Company, via wire
transfer or a certified check, immediately available funds equal to the such
Purchaser’s applicable Purchase Price, less, in the case of any applicable
Purchaser, any applicable amounts withheld pursuant to Section 4(j), (ii)
Company shall (A) deliver to such Purchaser a certificate representing such
aggregate number of Preferred Shares as is set forth opposite such Purchaser’s
name in column (2) of the Purchaser Schedule, (B) deliver to such Purchaser an
executed Warrant, and (C) deliver to each of the Purchasers the other documents,
instruments and certificates set forth in Section 6 duly executed on behalf of
the Company; and (iii) the Company shall deliver to Alexander Capital, L.P. (the
“Placement Agent”) the applicable Placement Agent Fee (as defined in Section
4(j)(ix)) and a Warrant (the “Agent Warrant”) to purchase up to eight percent
(8%) of the aggregate number of shares of Common Stock issuable to such
Purchasers on such Closing Date upon conversion of the Preferred Shares issued
to such Purchasers at a price per share of the Common Stock on such Closing
Date, which Agent Warrant shall have the same terms as the Warrants issued to
such Purchasers, except that the exercise price of such Agent Warrant shall be
110% of the lessor of (a) the price at which the Preferred Shares are issued on
such Closing Date or (b) the exercise price of the Warrants issued to such
Purchasers on the Closing Date.

 

2.       PURCHASER’S REPRESENTATIONS AND WARRANTIES.

 

Each Purchaser, severally and not jointly with respect to only itself,
represents and warrants to the Company with respect to only itself that:

 

(a)               Organization; Validity; Enforcement. Such Purchaser is either
an individual or an entity duly incorporated or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation with full right, corporate, partnership, limited liability company or
similar power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. This Agreement has been duly and validly authorized, executed and
delivered on behalf of such Purchaser and constitutes the legal, valid and
binding obligations of such Purchaser enforceable against such Purchaser in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(b)               No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the consummation by such Purchaser of the
transactions contemplated hereby as well as all exhibits and schedules thereto
and hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder or thereunder, including the Certificate of
Designations and the Warrants (collectively, the “Transaction Documents”), will
not (i) result in a violation of the organizational documents of such Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Purchaser,
except, in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 



 

 

 

(c)                Short Sale. Such Purchaser represents and warrants to the
Company that at no time prior to the date of this Agreement has any Restricted
Person (as defined herein) engaged in or effected, in any manner whatsoever,
directly or indirectly, any (i) “short sale” (as such term is defined in Rule
200 of Regulation SHO of the 1934 Act (as defined herein)) of the Common Stock
or (ii) hedging transaction, which establishes a Net Short Position (as defined
herein) with respect to the Common Stock.

 

(d)                Investment Purpose. Such Purchaser is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind (“Persons”) to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law (this representation and warranty not
limiting any Purchaser’s right to sell the Securities at any time pursuant to
any registration statement registering the resale thereof or otherwise in
compliance with applicable federal and state securities laws). Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.

 

(e)                Accredited Investor Status. Such Purchaser is an “accredited
investor” as that term is defined in Rule 501(a)(3) of Regulation D promulgated
under the Securities Act.

 

(f)                 Information. Such Purchaser understands that its investment
in the Securities involves a high degree of risk. Such Purchaser (i) is able to
bear the economic risk of an investment in the Securities including a total loss
thereof, (ii) has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the proposed
investment in the Securities and (iii) has had an opportunity to ask questions
of and receive answers from the officers of the Company concerning the financial
condition and business of the Company and others matters related to an
investment in the Securities. Neither such inquiries nor any other due diligence
investigations conducted by such Purchaser or its representatives shall modify,
amend or affect such Purchaser’s right to rely on the Company’s representations
and warranties contained in Section 3 below. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

 



 

 

 

(g)                Transfer or Sale. Such Purchaser understands that (i) the
Securities may not be offered for sale, sold, assigned or transferred unless (A)
registered pursuant to the Securities Act or (B) an exemption exists permitting
such Securities to be sold, assigned or transferred without such registration;
(ii) any sale of the Securities made in reliance on Rule 144 under the
Securities Act may be made only in accordance with the terms of Rule 144 under
the Securities Act and further, if Rule 144 under the Securities Act is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

 

(h)                Affiliate Status. Each Purchaser listed on Schedule 3(ss)
attached hereto acknowledges that as of the date hereof, such Purchaser is the
holder of approximately the number of issued and outstanding shares of Common
Stock listed on such Schedule and is deemed to be a “beneficial owner” (as
defined for purposes of Rule 13d-3 of the 1934 Act) of greater than 10% of such
shares of Common Stock, excluding any Securities issued to such Purchaser
pursuant to this Agreement. Each such Purchaser further acknowledges that as a
result of such holdings of Common Stock, the Company presumes such Purchaser to
be an “affiliate” of the Company for purposes of Rule 144 and that the resale of
Common Stock and the Securities by such Purchaser may be restricted as a result
of such “affiliate” status.

 

3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth in the Disclosure Schedules attached hereto, which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules (but in no
event shall qualify any indemnity obligation of the Company hereunder), the
Company (which for purposes of this Section 3 means the Company and all of its
Subsidiaries (as defined below)) represents and warrants to each of the
Purchasers that on the Closing Date:

 

(a)               Subsidiaries. All of the direct and indirect subsidiaries of
the Company (the “Subsidiaries”) are set forth in the SEC Reports (as defined
below). The Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any Liens (as
defined below), and all of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities.

 

(b)               Organization, Etc. The Company and each of the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
state of their respective organization and are duly qualified and in good
standing or has applied for qualification as a foreign corporation authorized to
do business in each jurisdiction where, because of the nature of its activities
or properties, such qualification is required except where the failure to be so
qualified would not reasonably be expected to result in: (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

 



 

 

 

(c)               Authorization; No Conflict. The execution, delivery and
performance of the Transaction Documents and the consummation of the
transactions contemplated thereby by the Company, including, without limitation,
the issuance of the Securities and the reservation for issuance and issuance of
the Conversion Shares issuable under the Certificate of Designations with
respect to the Preferred Shares, and the reservation for issuance and issuance
of the Warrant Shares upon exercise of the Warrants (i) are within the Company’s
corporate powers, (ii) have been duly authorized by all necessary action by or
on behalf of the Company (and/or its stockholders to the extent required by
law), (iii) do not and shall not contravene or conflict with any provision of,
or require any consents under (1) any law, rule, regulation, order, judgment or
decree (including, without limitation, foreign, federal and state securities
laws and regulations and the rules and regulations of the Nasdaq Capital Market
(or any successor entity) (the “Principal Market”)) applicable to the Company,
(2) the Company’s organizational documents (including, without limitation, any
certificates of designation contained therein); and/or (3) any agreement binding
upon the Company or any of the Company’s properties except as would not
reasonably be expected to have a Material Adverse Effect, (iv) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, and (v)
do not result in, or require, the creation or imposition of any Lien (as defined
below) on any of the Company’s properties or revenues pursuant to any law, rule,
regulation or ordinance or otherwise, except, in the case of clause (ii) or
(iii) above, to the extent such violations that could not reasonably be expected
to have a Material Adverse Effect. The Company has received all necessary and/or
required governmental, regulatory and other approvals and consents (if any shall
be required). The Certificate of Designations in the form attached hereto as
Exhibit A will be filed on or about the First Closing Date with the Secretary of
State of the State of Delaware and will be in full force and effect on such
date, enforceable against the Company in accordance with its terms and will have
not been amended as of such date.

 

(d)               Issuance of Securities. The issuance of the Preferred Shares
is duly authorized and, upon issuance in accordance with the terms of the
Transaction Documents, shall be validly issued, fully paid and non-assessable
and free from all preemptive or similar rights, mortgages, defects, claims,
liens, pledges, charges, taxes, rights of first refusal, encumbrances, security
interests and other encumbrances (collectively “Liens”) with respect to the
issuance thereof, and shall vest in the Purchasers full and sole title and power
to the Preferred Shares purchased hereby by the Purchasers, free and clear of
restrictions on transfer other than those imposed by the federal securities
laws. The issuance of the Conversion Shares is duly authorized, and upon
issuance in accordance with the Certificate of Designations, the Conversion
Shares when issued will be validly issued, fully paid and non-assessable and
free from all preemptive or similar rights, taxes or Liens with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. The issuance of the Warrants and the Warrant Shares is
duly authorized, and upon issuance of such securities in accordance with terms
of the Transaction Documents or the Warrants, respectively, the Warrants and
Warrant Shares when issued will each be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes or Liens
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. As of each Closing, the Company shall have
reserved from its duly authorized capital stock not less than 100% of the sum of
the maximum number of (A) Conversion Shares issuable pursuant to the terms of
the Certificate of Designations, including, without limitation, upon conversion
or otherwise (assuming for such purpose that (x) such Preferred Shares are
convertible at the initial Conversion Price (as defined in the Certificate of
Designations), (y) dividends on the Preferred Shares shall accrue through the
twelve month anniversary of the Closing Date and will be converted in shares of
Common Stock at a dividend conversion price equal to the initial Conversion
Price and (z) any such conversion shall not take into account any limitations on
the conversion of the Preferred Shares set forth in the Certificate of
Designations); and (B) Warrant Shares issuable pursuant to the terms of the
Warrants (assuming for such purpose that (x) such Warrants are exercisable at
the initial Exercise Price (as defined in the Warrant) (y) any such exercise
shall not take into account any limitations on the exercise of the Warrants set
forth in the Warrant) (the “Required Reserve Amount”). “Common Stock” means (i)
the Company’s shares of common stock, $0.0001 par value per share, and (ii) any
capital stock into which such common stock shall have been changed or any share
capital resulting from a reclassification of such common stock.

 



 

 

 

(e)               Validity and Binding Nature. The Transaction Documents to
which the Company is a party are the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization and other similar laws of general application affecting the
rights and remedies of creditors and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

(f)                Title to Assets. The Company has good and marketable title to
all assets owned by Company. Any real property and facilities held under lease
by the Company or any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company or any of its Subsidiaries.

 

(g)               Placement Agent. Except for the Placement Agent, neither the
Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the offer or sale of the Securities.

 

(h)               No Violations of Laws. The Company is not in violation of any
law, ordinance, rule, regulation, judgment, decree or order of any federal,
state or local governmental body or court and/or regulatory or self-regulatory
body which could have a Material Adverse Effect.

 

(i)                 Burdensome Obligations. The Company is not a party to any
indenture, agreement, lease, contract, deed or other instrument, or subject to
any partnership restrictions or has any knowledge of anything which could have a
Material Adverse Effect.

 

(j)                 Taxes. All federal, and material state and local tax returns
required to be filed by the Company have been filed with the appropriate
governmental agencies and all taxes due and payable by the Company have been
timely paid.

 



 

 

 

(k)              Employee Benefit Plans. The term “Plan” means an “employee
pension benefit plan” (as defined in Section 3 of Employee Retirement Income
Security Act of 1974, as amended from time to time (“ERISA”)) which is or has
been established or maintained, or to which contributions are or have been made,
by the Company. Each Plan and/or employee benefit plan (as defined in Section
3(3) of ERISA), if any, maintained by the Company complies in all material
respects with all applicable requirements of law and regulations and all
payments and contributions required to be made with respect to such plans have
been timely made.

 

(l)                Federal Laws and Regulations. The Company is not (i) an
“investment company” or a company “controlled”, whether directly or indirectly,
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended; or (ii) engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System).

 

(m)             Fiscal Year. The fiscal year of the Company ends on December 31
of each year.

 

(n)              Reserved.

 

(o)              Officers and Ownership. As of the date hereof, the Persons set
forth in the SEC Reports (i) hold the respective office or offices or position
or positions (including director positions if a director) in the Company and
(ii) except as may be updated by a subsequent filing of Form 4 or 5, own the
percentage of each and every class of issued and outstanding capital stock,
other ownership interests and/or securities of the Company and the voting power
over said capital stock, other ownership interests and/or securities of the
Company.

 

(p)              Rule 506(d) Bad Actor Disqualification Representations and
Covenants.

 

(i)                 No Disqualification Events. Neither the Company, nor any of
its predecessors, affiliates, any manager, executive officer, other officer of
the Company participating in the offering, any beneficial owner (as that term is
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity as of the date of this Agreement and on the Closing Date (each,
a “Company Covered Person” and, together, the “Company Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine (A) the identity of each
person that is a Company Covered Person; and (B) whether any Company Covered
Person is subject to a Disqualification Event. The Company will comply with its
disclosure obligations under Rule 506(e).

 

(ii)                Other Covered Persons. The Company is not aware of any
person (other than any Company Covered Person) who has been or will be paid
(directly or indirectly) remuneration in connection with the purchase and sale
of the Securities who is subject to a Disqualification Event (each, an “Other
Covered Person”).

 



 

 

 

(iii)               Reasonable Notification Procedures. With respect to each
Company Covered Person, the Company has established procedures reasonably
designed to ensure that the Company receives notice from each such Company
Covered Person of (A) any Disqualification Event relating to that Company
Covered Person, and (B) any event that would, with the passage of time, become a
Disqualification Event relating to that Company Covered Person, in each case
occurring up to and including the Closing Date.

 

(iv)               Notice of Disqualification Events. The Company will notify
the Purchasers immediately in writing upon becoming aware of (A) any
Disqualification Event relating to any Company Covered Person and (B) any event
that would, with the passage of time, become a Disqualification Event relating
to any Company Covered Person and/or Other Covered Person.

 

(q)             Accuracy of Information, Etc. No statement or information
contained in this Agreement, the SEC Reports, any other Transaction Document or
any other document, certificate or statement furnished to the Purchasers by or
on behalf of the Company in writing for use in connection with the transactions
contemplated by this Agreement and/or the other Transaction Documents contained,
as of the date such statement, information, document or certificate was made or
furnished, as the case may be, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein, taken as a whole, not materially misleading. There is no fact
known to the Company that could have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Transaction Documents, or in any other
documents, certificates and statements furnished to the Purchasers for use in
connection with the transactions contemplated hereby and by the other
Transaction Documents.

 

(r)               Solvency. Immediately prior to, and immediately following the
Closing Date, after giving effect to the incurrence of all Indebtedness (as
defined below) and all other obligations being incurred by the Company pursuant
hereto and the other Transaction Documents and the use of the Purchase Price as
provided elsewhere herein, the Company is, and will be able to, pay its
obligations in the ordinary course as they come due. Notwithstanding the
foregoing, as disclosed in the SEC Reports and the Company’s consolidated
financial statements and notes accompanying such SEC Reports, the Company has
received a “going concern” qualification from its independent registered public
accounting firm, which has determined that the Company’s ability to continue as
a going concern is uncertain based on certain factors disclosed in such SEC
Reports, financial statements and notes.

 

(s)              Affiliate Transactions. Other than as disclosed in the SEC
Reports and other respect to the transactions contemplated by this Agreement and
the other Transaction Documents, the Company has not purchased, acquired or
leased any property from, or sold, transferred or leased any property to, or
entered into any other transaction with (i) any affiliate of the Company, (ii)
any officer, director, manager, stockholder or member of the Company or any
affiliate of any thereof, or (iii) any member of the immediate family of any of
the foregoing, except on terms comparable to the terms that would prevail in an
arms-length transaction between unaffiliated third parties. The audit committee
of the Company’s board of directors has determined that the transactions
contemplated by this Agreement and the other Transaction Documents and the terms
thereof are comparable to the transactions and terms that would prevail in a
similar arms-length transaction between unaffiliated third parties.

 



 

 

 

(t)                 Intellectual Property. The Company has, or has rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as described in the SEC
Reports as necessary or required for use in connection with its business and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). None of, and the Company has not received a
notice (written or otherwise) that any of, the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned. The Company has not received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of its intellectual property,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. All Intellectual
Property Rights of the Company are set forth in the SEC Reports.

 

(u)                Reserved.

 

(v)                USA Patriot Act. The Company is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law on October 26, 2001) (the “Act”).
No part of the proceeds of the offer and sale of the Securities will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(w)               Foreign Asset Control Laws. The Company is not a Person named
on a list published by Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”) or a Person with whom dealings are prohibited under any OFAC
regulations.

 

(x)                Indebtedness; Liens, Etc. The Company has no Indebtedness nor
any Liens. For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $250,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $250,000 due under leases required to
be capitalized in accordance with GAAP (as defined below). Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.

 



 

 

 

(y)               Reserved.

 

(z)               Reserved.

 

(aa) Offering. The offer and sale of the Securities, as contemplated by this
Agreement, are exempt from the registration requirements of the Securities Act,
and the qualification or registration requirements of state securities laws or
other applicable “blue sky” laws. Neither the Company nor any authorized agent
acting on its behalf will take any action hereafter that would cause the loss of
such exemptions.

 

(bb) Capitalization and Voting Rights. The authorized capital stock of the
Company and all securities of the Company issued and outstanding are set forth
in the SEC Reports as of the dates reflected therein. All of the outstanding
shares of Common Stock and other securities of the Company have been duly
authorized and validly issued, and are fully paid and nonassessable. Except as
set forth in the SEC Reports and other than as contemplated by this Agreement,
there are no agreements or arrangements under which the Company is obligated to
register the sale of any of the Company’s securities under the Securities Act.
Except as set forth in the SEC Reports, no shares of Common Stock and/or other
securities of the Company are entitled to preemptive rights and there are no
outstanding debt securities and no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock and/or other securities of the Company or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
or exercisable for, any shares of capital stock of the Company other than those
issued or granted in the ordinary course of business pursuant to the Company’s
equity incentive and/or compensatory plans or arrangements. Except for customary
transfer restrictions contained in agreements entered into by the Company to
sell restricted securities and/or as set forth in the SEC Reports, the Company
is not a party to, and it has no knowledge of, any agreement restricting the
voting or transfer of any shares of the capital stock and/or other securities of
the Company. Except as set forth in the SEC Reports, the offer and sale of all
capital stock, convertible, exercisable or exchangeable securities, rights,
warrants, options and/or any other securities of the Company when any such
securities of the Company were issued complied with all applicable federal and
state securities laws, and no current and/or prior holder of any securities of
the Company has any right of rescission or damages or any “put” or similar right
with respect thereto that would have a Material Adverse Effect. Except as set
forth in the SEC Reports, there are no securities or instruments of the Company
containing anti-dilution or similar provisions that will be triggered by the
issuance and/or sale of the Securities and/or the consummation of the
transactions described herein or in any of the other Transaction Documents.

 



 

 

 

(cc) SEC Reports. The Company is subject to the reporting requirements of
Section 13 or 15(d) of the 1934 Act and the Company is current in its filing
obligations under the 1934 Act, including, without limitation, its filings of
Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports
on Form 8-K (collectively, the “SEC Reports”). The SEC Reports, at the time
filed with the SEC, did not contain any untrue statement of a material fact or
omit to state any fact necessary to make any statement therein not misleading.
All financial statements included in the SEC Reports (the “Financial
Statements”) have been prepared, if so required, in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods indicated and with each other, except that
unaudited Financial Statements may not contain all footnotes required by GAAP.
The Financial Statements fairly present, in all material respects, the financial
condition and operating results of the Company as of the dates, and for the
periods, indicated therein, subject in the case of unaudited Financial
Statements to normal year-end audit adjustments.

 

(dd) Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.

 

(ee) Arbitration, Absence of Litigation. Other than as disclosed in the SEC
Reports, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company, the Common Stock or any of the Company’s officers or
directors or 5% or greater stockholders in their capacities as such which would
have a Material Adverse Effect. Without limitation of the foregoing, there has
not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Securities Act or the 1934 Act.

 

(ff) Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited Financial Statements included in the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed with the SEC
prior to the date hereof: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s Financial Statements pursuant to
GAAP or disclosed in the SEC Reports pursuant to SEC rules and/or regulations,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or affiliate, except pursuant to
existing Company equity incentive plans. The Company does not have pending
before the Commission any request for confidential treatment of information.
Except for the issuance of the Securities contemplated by this Agreement, no
event, liability, fact, circumstance, occurrence or development has occurred or
exists or is reasonably expected to occur or exist with respect to the Company
or its business, properties, operations, assets or financial condition that
would be required to be disclosed by the Company under applicable securities
laws at the time this representation is made or deemed made that has not been
publicly disclosed at least one (1) Trading Day prior to the date that this
representation is made.

 



 

 

 

(gg) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any
Purchaser or its respective agents or counsel with any information that
constitutes material, non-public information. The Company understands that the
Purchasers may rely on the Transaction Documents, the information included
therein, including, but not limited to, the foregoing representation, and the
SEC Reports in purchasing the Securities. All of the disclosure furnished by or
on behalf of the Company to the Purchasers in the Transaction Documents and/or
in the SEC Reports regarding, among other matters relating to the Company, its
business and the transactions contemplated in the Transaction Documents, is true
and correct in all material respects as of the date made and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company
acknowledges and agrees that the Purchasers do not and have not made any
representations or warranties with respect to the transactions contemplated in
the Transaction Documents other than those specifically set forth in Section 2
hereof.

(hh) No Integrated Offering. Assuming the accuracy of the representations and
warranties set forth in Section 2, neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the issuance and/or sale
of the Securities to be integrated with prior offerings of securities by the
Company for purposes of (i) the Securities Act that would require the
registration of any such Securities and/or any other securities of the Company
under the Securities Act, or (ii) any stockholder-approval provisions of any
Eligible Market (as defined below).

 

(ii) Bankruptcy Status; Indebtedness. The Company has no current intention or
expectation to file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one (1) year from the applicable
representation date. All outstanding material secured and unsecured Indebtedness
of the Company, or for which the Company has commitments, is set forth in the
SEC Reports.

 

(jj) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(kk) No Filings, Consents, Approvals, Etc. No direct or indirect consent,
approval, authorization or similar item is required to be obtained by the
Company to enter into this Agreement and/or the other Transaction Documents to
which it is a party and to perform or undertake any of the transactions
contemplated pursuant to this Agreement and/or any of the other Transaction
Documents to which it is a party, other than (i) the filings required pursuant
to Section 4(l) of this Agreement, (ii) the notice and/or application(s) to the
Principal Market for the issuance and sale of the Securities and the listing of
the Underlying Shares for trading thereon in the time and manner required
thereby, (iii) the filing of Form D with the Commission and such filings as are
required to be made under applicable state securities laws and (ii) Stockholder
Approval (as defined in the Certificate of Designations).

 



 

 

 

(ll) Listing of Securities. All Underlying Securities (as defined below) have
been approved, if so required, for listing or quotation on the Principal Market,
subject only to notice of issuance, and the Company has submitted an additional
listing application with the Principal Market with respect to the Underlying
Securities.

 

(mm) Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Preferred Shares, and the
number of Warrant Shares issuable upon exercise of the Warrants, pursuant to the
respective terms thereof, will increase in certain circumstances. The Company
further acknowledges that its obligations to issue Conversion Shares upon
conversion of the Preferred Shares and its obligation to issue the Warrant
Shares upon exercise of the Warrants in accordance with this Agreement, the
Certificate of Designations and the Warrant, as applicable, are, in each case,
absolute and unconditional regardless of the dilutive effect that any such
issuances may have on the percentage ownership interests of other stockholders
of the Company.

 

(nn) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provisions under the Company’s certificate of incorporation, as
amended, or the laws of the jurisdiction of its formation that are or could
become applicable to the Purchasers as a result of the transactions contemplated
by this Agreement and/or the other Transaction Documents, including, without
limitation, the Company’s issuance of the Securities and the Purchasers’
ownership of the Securities. The Company has not adopted a stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.

 

(oo) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.

 

(pp) DTC Eligible. The Common Stock is DTC (as defined below) eligible and DTC
has not placed a “freeze” or a “chill” on the Common Stock and the Company has
no reason to believe that DTC has any intention to make the Common Stock not DTC
eligible, or place a “freeze” or “chill” on the Common Stock.

 



 

 

 

(qq) No Delisting from Principal Market. The Common Stock is eligible for
quotation on the Principal Market and the Company has no reason to believe that
the Principal Market has any intention of delisting the Common Stock from the
Principal Market.

 

(rr) No General Solicitation. Neither the Company, nor any of its affiliates,
nor, to the knowledge of the Company, any Person acting on its behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D promulgated under the Securities Act) in connection with
the offer or sale of the Securities.

 

(ss) Acknowledgment Regarding each Purchaser’s Purchase of Securities. The
Company acknowledges and agrees that each Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the other Transaction
Documents and the transactions contemplated hereby and thereby and that other
than as listed on Schedule 3(ss), such Purchaser is not (i) an officer or
director of the Company (ii) an affiliate of the Company or (iii) to the
knowledge of the Company, a “beneficial owner” of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act). The
Company further acknowledges that each Purchaser is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by such Purchaser or any of its representatives or agents
in connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Purchaser’s purchase of the
Securities. The Company further represents to each Purchaser that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

 

(tt) Reserved.

 

(uu) Off-Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
1934 Act filings and is not so disclosed or that otherwise would be reasonably
likely to have a Material Adverse Effect.

 

(vv) Subsidiary Rights. The Company has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries as owned by the
Company or any Subsidiary.

 

(ww) Internal Accounting and Disclosure Controls. Other than as disclosed in the
SEC Reports, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of Financial
Statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. Other than as disclosed in the SEC
Reports, the Company maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15 under the 1934 Act) that are effective in ensuring
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the 1934 Act is accumulated and communicated to the Company’s
management, including its principal executive officer or officers and its
principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Other than as disclosed in the SEC
Reports, during the twelve months prior to the Closing Date, the Company has not
received any notice or correspondence from any accountant relating to any
material weakness in any part of the system of internal accounting controls of
the Company.

 



 

 

 

(xx) No Additional Agreements. Except as set forth in the SEC Documents, the
Company does not have any agreement or understanding with any Purchaser with
respect to the transactions contemplated by the Transaction Documents other than
as specified in the Transaction Documents.

 

4.  COVENANTS.

 

(a)               Reserved.

 

(b)               Reserved.

 

(c)               Reserved.

 

(d)               Reserved.

 

(e)               Blue Sky. The Company, on or before the Closing Date, shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to, qualify the Securities for sale to the
Purchasers at such Closing pursuant to this Agreement under applicable
securities or “blue sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Purchasers on or prior to the Closing Date. Without
limiting any other obligation of the Company under this Agreement, the Company
shall timely make all filings and reports relating to the offer and sale of the
Securities required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “blue sky”
laws), and the Company shall comply with all applicable federal, state and local
laws, statutes, rules, regulations and the like relating to the offering and
sale of the Securities to the Purchasers.

 

(f)                Reporting Status. Until the date on which no Preferred Shares
are outstanding (the “Reporting Period”), the Company shall timely file (or
obtain an extension in respect thereof and file within such extension period)
all reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require such reports or would otherwise permit such termination.

 



 

 

 

(g)               Use of Proceeds. The Company will use the proceeds from the
sale of the Securities for working capital and general corporate purposes.

 

(h)               Financial Information. The Company agrees to send the
following to each of the Purchasers during the Reporting Period, unless filed
with the SEC through EDGAR and are available to the public through the EDGAR
system, (i) within two (2) business days after the filing thereof with the SEC,
a copy of its Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q,
any Current Reports on Form 8-K and any registration statements (other than on
Form S-8) or amendments filed pursuant to the Securities Act, (ii) on the same
day as the release thereof, facsimile copies of all press releases issued by the
Company or any of its Subsidiaries and (iii) copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.

 

(i)                 Listing. The Company shall promptly (but in no event later
than the Closing Date) secure the listing or designation for quotation (as the
case may be) of all of the Underlying Securities upon each national securities
exchange and automated quotation system, if any, upon which the Common Stock is
then listed or designated for quotation (as the case may be) (subject to
official notice of issuance) and shall use reasonable best efforts to maintain
such listing or designation for quotation (as the case may be) of all Underlying
Securities from time to time issuable under the terms of the Transaction
Documents on such national securities exchange or automated quotation system.
The Company shall use reasonable best efforts to maintain the Common Stock’s
listing or authorization for quotation (as the case may be) on the OTC Bulletin
Board, The NASDAQ Global Market, The NASDAQ Global Select Market, The NASDAQ
Capital Market, the New York Stock Exchange, NYSE Arca, the NYSE American, or
the OTCQX Marketplace, the OTCQB Marketplace, the OTCPink Marketplace or any
other tier operated by OTC Markets Group Inc. (or any successor to any of the
foregoing) (each, an “Eligible Market”). Neither the Company nor any of its
Subsidiaries shall take any action which could be reasonably expected to result
in the delisting or suspension of the Common Stock on an Eligible Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(i). “Underlying Securities” means the (i)
Conversion Shares, (ii) any capital stock of the Company issued or issuable with
respect to the Conversion Shares or the Preferred Shares, respectively, (iii)
the Warrant Shares, and (iv) any capital stock of the Company issued or issuable
with respect to the Warrant Shares or the Warrants, respectively, including,
without limitation, (1) as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise and (2) shares of
capital stock of the Company into which the shares of Common Stock are
converted, exercised or exchanged and shares of capital stock of a successor
entity into which the shares of Common Stock are converted, exercised or
exchanged, in each case, without regard to any limitations on conversion or
exercise of the Preferred Shares and the Warrants, respectively.

 



 

 

 

(j)                 Fees. The Company shall pay on the Closing Date all expenses
incident to the performance of the obligations of the Company under this
Agreement, including, but not limited to: (i) all filing fees and communication
expenses relating to the registration of the Securities with the SEC; (ii)
reserved; (iii) all fees and expenses relating to the listing of all such Common
Stock underlying the Securities on the Principal Market and such other stock
exchanges as the Company determines, including with respect to any additional
listing application; (iv) all fees, expenses and disbursements relating to the
registration or qualification of the Securities under the “blue sky” securities
laws of such states and other jurisdictions as the Company may reasonably
designate; (v) all fees, expenses and disbursements relating to the
registration, qualification or exemption of the Securities under the securities
laws of such foreign jurisdictions as the Company may reasonably designate; (vi)
the costs of all mailing and printing of the placement documents (including,
without limitation, this Agreement and any “blue sky” surveys), registration
statements, prospectuses and all amendments, supplements and exhibits thereto
and as many preliminary and final prospectuses as the Company may reasonably
deem necessary; (vii) the costs of preparing, printing and delivering
certificates representing the Securities; (viii) fees and expenses of the
Company’s Transfer Agent or DTC (as defined below); (ix) the fees of the
Placement Agent, equal to 8% of the Purchase Price paid by all Purchasers to the
Company in connection with each Tranche (the “Placement Agent Fee”) and the
expenses of the Placement Agent, not to exceed $1,000 in the aggregate without
the Company’s prior consent; (x) the fees and expenses of the Company’s
accountants; and (xi) the fees and expenses of the Company’s legal counsel and
other agents and representatives. Such fees may be withheld at the request of
the Company from the Purchase Price at the Closing. Except as otherwise set
forth in the Transaction Documents, each party to this Agreement shall bear its
own expenses in connection with the sale of the Securities to the Purchasers.

 

(k)               Pledge of Securities. Notwithstanding anything to the contrary
contained in this Agreement, the Company acknowledges and agrees that the
Securities may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Purchaser affecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Purchaser.

 



 

 

 

(l)                 Disclosure of Transactions and Other Material Information.
The Company shall, within the time required under the 1934 Act, file a Current
Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (including all attachments, the “8-K Filing”). From
and after the filing of the 8-K Filing, the Company shall have disclosed all
material, non-public information (if any) delivered to the Purchasers by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement with respect to the transactions
contemplated under the Transaction Documents, whether written or oral, between
the Company, any of its Subsidiaries or any of their respective officers,
directors, affiliates, employees or agents, on the one hand, and a Purchaser or
any of such Purchaser’s respective affiliates, on the other hand, shall
terminate. In the event of a breach of any of the foregoing covenants by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents (as determined in the reasonable good faith
judgment of such Purchaser), in addition to any other remedy provided herein or
in the Transaction Documents, such Purchaser shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, non-public information, as applicable, without the
prior approval by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees or agents; provided such Purchaser
shall have first provided written notice to the Company that it believes it has
received information that constitutes material, non-public information, the
Company shall have at least 48 hours to publicly disclose such material,
nonpublic information prior to any such disclosure by such Purchaser or
demonstrate to such Purchaser in writing why such information does not
constitute material, non-public information, and (assuming such Purchaser and
Purchaser’s counsel disagree with the Company’s determination) the Company shall
have failed to publicly disclose such material, non-public information within
such time period. No Purchaser shall have any liability to the Company, any of
its Subsidiaries, or any of its or their respective officers, directors,
employees, stockholders or agents, for any such disclosure. To the extent that
the Company delivers any material, non-public information to a Purchaser without
such Purchaser’s consent, the Company hereby covenants and agrees that such
Purchaser shall not have any duty of confidentiality with respect to, or a duty
not to trade on the basis of, such material, non-public information. Subject to
the foregoing, neither the Company, its Subsidiaries nor any Purchaser shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of any Purchaser, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) such Purchaser shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).

 

(m)               Reserved.

 

(n)               Reservation of Shares. So long as any of the Preferred Shares
remain outstanding, the Company shall take all action necessary to at all times
have authorized, and reserved for the purpose of issuance with the Transfer
Agent (as defined herein), shares of Common Stock in an amount no less than the
Required Reserve Amount. If at any time the number of shares of Common Stock
authorized and reserved for issuance is not sufficient to meet the Required
Reserved Amount, the Company will promptly take all corporate action necessary
to authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company’s obligations pursuant to the Transaction Documents,
in the case of an insufficient number of authorized shares, obtaining
stockholder approval of an increase in such authorized number of shares, and
voting the management shares of the Company in favor of an increase in the
authorized shares of the Company to ensure that the number of authorized shares
is sufficient to meet the Required Reserved Amount.

 



 

 

 

(o)               Conduct of Business. The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any Governmental Entity (as defined below), except where such
violations would not reasonably be expected to result, either individually or in
the aggregate, in a Material Adverse Effect. “Governmental Entity” means any (i)
nation, state, county, city, town, village, district, or other political
jurisdiction of any nature; (ii) federal, state, local, municipal, foreign, or
other government; (iii) governmental or quasi- governmental authority of any
nature (including any governmental agency, branch, department, official, or
entity and any court or other tribunal); (iv) multi-national organization or
body; or (v) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature or instrumentality of any of the foregoing, including any
entity or enterprise owned or controlled by a government or a public
international organization or any of the foregoing.

 

(p)                Reserved.

 

(q)                Reserved.

 

(r)                 Passive Foreign Investment Company. The Company shall
conduct its business in such a manner as will ensure that the Company will not
be deemed to constitute a passive foreign investment company within the meaning
of Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

(s)                Reserved.

 

(t)                 Reserved.

 

(u)                Reserved.

 

(v)                Reserved.

 

(w)               Reserved.

 

(x)               Conversion and Exercise Procedures. The form of Notice of
Conversion included in the Certificate of Designations sets forth the totality
of the procedures required of a Purchaser in order to convert the Preferred
Shares. No legal opinion, other information or instructions shall be required of
any Purchaser to convert its Preferred Shares. The Company shall honor
conversions of the Preferred Shares and shall deliver the Conversion Shares in
accordance with the terms, conditions and time periods set forth in the
Certificate of Designations. The form of Notice of Exercise included in the
Warrants sets forth the totality of the procedures required of a Purchaser in
order to exercise the Warrants. No legal opinion, other information or
instructions shall be required of any Purchaser to exercise the Warrants. The
Company shall honor exercises of Warrants and shall deliver the Warrant Shares
in accordance with the terms, conditions and time periods set forth in the
Warrants.

 



 

 

 

(y)               No Net Short Sales. From the date of this Agreement until such
time as no Purchaser holds any Securities, no Purchaser, nor any of its
respective agents, representatives or affiliates nor any entity managed or
controlled by such Purchaser (collectively, the “Restricted Persons” and each of
the foregoing is referred to herein as a “Restricted Person”) shall maintain, in
the aggregate, a Net Short Position. For purposes hereof, a “Net Short Position”
by a Restricted Person means a position whereby such Restricted Person has
executed one or more sales of Common Stock that is marked as a short sale (but
not including any sale marked “short exempt”) and that is executed at a time
when such Restricted Person does not have an equivalent offsetting long position
in the Common Stock (or is deemed to have a long position hereunder or otherwise
in accordance with Regulation SHO under the 1934 Act); provided, further that no
“short sale” shall be deemed to exist as a result of any failure by the Company
(or its agents) to deliver (i) Conversion Shares, upon conversion of the
Preferred Shares or (ii) Warrant Shares, upon exercise of the Warrants to any
Restricted Person converting such Preferred Shares, or exercising such Warrants,
as applicable. For purposes of determining whether a Restricted Person has an
equivalent offsetting long position in the Common Stock, such Restricted Person
shall be deemed to hold “long” all Common Stock that is either (i) then owned by
such Restricted Person, if any, or (ii) then issuable to such Restricted Person
as Conversion Shares pursuant to the terms of the Certificate of Designations
then held by such Restricted Person, if any, (without regard to (i) any
limitations on conversion set forth in the Certificate of Designations and
giving effect to any conversion price adjustments that would take effect given
only the passage of time and (ii) any limitations on exercise set forth in the
Warrants and giving effect to any exercise price adjustments that would take
effect given only the passage of time). Notwithstanding the foregoing, nothing
contained herein shall (without implication that the contrary would otherwise be
true) prohibit any Restricted Person from selling “long” (as defined under Rule
200 promulgated under Regulation SHO under the 1934 Act) the Securities or any
other Common Stock then owned by such Restricted Person.

 

(z)                Reserved.

 

(aa) Registration Rights.

 

(i) Within one hundred eighty (180) business days of the Closing Date on which
the Purchasers have committed to the purchase of an aggregate amount of
Preferred Shares pursuant to this Agreement with an Aggregate Value of Purchased
Preferred Shares equal to or exceeding $1,000,000 and this Agreement remains in
full force and effect, and there is not an effective Company registration
statement covering the Preferred Shares and the Underlying Securities (the
“Registrable Securities”), the Company shall prepare and file with the SEC a
registration statement that includes all or any portion of the Preferred Shares
or Underlying Securities that such Purchasers request to be registered (the
“Registration Statement”) and shall use its best efforts to ensure that such
Registration Statement is declared effective by the Commission.

 

(ii)Registration Procedures. The Company will, as expeditiously as possible:

 

(A) subject to the timelines provided in this Agreement, (x) use its best
efforts to prepare and file with the Commission such amendments and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective until such
Registration Statement has been effective for a period of one (1) year, and
comply with the provisions of the Securities Act with respect to the disposition
of all of the Registrable Securities covered by such Registration Statement in
accordance with the Purchasers’ intended method of disposition set forth in such
Registration Statement for such period;

 



 

 

 

(B)furnish to each Purchaser, at the Company’s expense, such number of copies of
the Registration Statement and the prospectus included therein (including each
preliminary prospectus) as such persons reasonably may request in order to
facilitate the public sale or the disposition of the Registrable Securities
covered by such Registration Statement, or make them electronically available;

 

(C)as applicable, list or make available for quotation the Registrable
Securities covered by such Registration Statement with the Principal Market;

 

(D)notify each Purchaser within two (2) business days of the happening of any
event of which the Company has knowledge as a result of which the prospectus
contained in such Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, or which becomes subject to a
Commission, state or other governmental order suspending the effectiveness of
the Registration Statement covering any of the Registrable Securities; and

 

(E)provide to each Purchaser copies of the Registration Statement and amendments
thereto at least two (2) days prior to the filing thereof with the Commission.

 

(ii)Expenses. All expenses incurred by the Company in complying with Section
4(aa), including, without limitation, all registration and filing fees, printing
expenses (if required), fees and disbursements of the Company counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of FINRA, and fees of transfer agents and
registrars are herein called “Registration Expenses.” All underwriting
discounts, selling commissions and transfers applicable to the sale of
Registrable Securities are herein called “Selling Expenses.” The Company will
pay all Registration Expenses in connection with any Registration Statement
described in Section 4(aa). Selling Expenses in connection with each such
Registration Statement shall be borne by such Purchasers.

 



 

 

 

(iii)In the event that the Company is required to prepare and file a
Registration Statement with the Commission under this Section 4(aa) on a date on
which the Financial Statements would not be considered current under the 1934
Act and the rules and regulations promulgated under such act, the Company must
file a Registration Statement within three (3) Trading Days after of the date on
which an SEC Report containing the Company’s current Financial Statements is
filed with the Commission.



 

(bb) Right of First Refusal.

 

(i)  So long as the Purchasers hold Preferred Shares with an Aggregate Value
equal to or exceeding $250,000 and this Agreement remains in full force and
effect, upon any issuance by the Company of Common Stock, Common Stock
Equivalents, conventional debt or a combination of such securities and/or debt
(a “Subsequent Financing”), unless the proposed terms of a Subsequent Financing
shall have first been delivered to the Purchasers in reasonable detail and the
Purchasers shall have first been granted the option to purchase such securities
pursuant to such terms, the Purchasers shall have the right to purchase all, and
no less than all, of the securities offered to investors in a Subsequent
Financing on the same terms, conditions and price provided for in the Subsequent
Financing. “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred shares, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

(ii)  At least three (3) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to the Purchasers a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask each Purchaser if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”). Upon the request of
any Purchaser(s), and only upon a request by any Purchaser(s), for a Subsequent
Financing Notice, the Company shall promptly, but no later than one (1) Trading
Day after such request, deliver a Subsequent Financing Notice to such
Purchaser(s). The Subsequent Financing Notice shall describe in reasonable
detail the proposed terms of such Subsequent Financing, the amount of proceeds
intended to be raised thereunder and the Person or Persons through or with whom
such Subsequent Financing is proposed to be effected and shall include a term
sheet or similar document relating thereto as an attachment.

 

(iii) If such Purchaser(s) desire(s) to purchase the securities offered to
investors in such Subsequent Financing, such Purchaser(s) must provide written
notice to the Company within (3) Trading Days of receipt of the Subsequent
Financing Notice that such Purchaser(s) intend(s) to purchase such securities in
the Subsequent Financing, and representing and warranting that such Purchaser(s)
has or have such funds ready, willing, and available for investment on the terms
set forth in the Subsequent Financing Notice.

 



 

 

 

(iv)   The Company must provide the Purchasers with another Subsequent Financing
Notice, and the Purchasers will again have the right to purchase such securities
as described in this Section 4(bb), if the Subsequent Financing subject to any
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Trading Days after
the date of the prior Subsequent Financing Notice provided by the Company.

 

(v)      The Company and the Purchasers agree that if any Purchaser(s) elect(s)
to purchase such securities in the Subsequent Financing, the transaction
documents related to the Subsequent Financing shall not include any term or
provision whereby such Purchaser(s) shall be required to agree to any
restrictions on trading as to any of the Company’s securities purchased
hereunder or be required to consent to any amendment to or termination of, or
grant any waiver, release or the like under or in connection with, this
Agreement, without the prior written consent of such Purchaser(s), unless such
terms apply to all investors in the Subsequent Financing.

 

(vi)   Notwithstanding anything to the contrary in this Section 4(bb) and unless
otherwise agreed to by such Purchaser(s), the Company shall either confirm in
writing to such Purchaser(s) that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser(s) will not be in possession of any material, non-public
information, by the twentieth (20th) Trading Day following delivery of the
Subsequent Financing Notice. If by such twentieth (20th) Trading Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by such Purchaser(s), such transaction shall be deemed to have been
abandoned and such Purchaser(s) shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.

 

(vii) Notwithstanding the foregoing, this Section 4(bb) shall not apply in
respect of an Exempt Issuance. An “Exempt Issuance” means the issuance of (A)
shares of Common Stock or options to employees, officers, directors, advisors or
independent contractors of the Company pursuant to any stock or option plan duly
adopted for such purpose, (B) shares of Common Stock, warrants or options to
consultants, advisors or independent contractors of the Company for compensatory
purposes, (C) securities upon the conversion or exercise of any securities
issued pursuant to the Transaction Documents and/or other Company securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date hereof, provided that such securities have
not been amended since the date hereof to increase the number of such securities
or to decrease the exercise price, exchange price or conversion price of such
securities, (D) securities issuable pursuant to any contractual anti-dilution
obligations of the Company in effect as of the date hereof, provided that such
obligations have not been materially amended since the date of hereof, (E)
securities issued pursuant to acquisitions or any other strategic transactions
approved by the Company’s board of directors, provided that any such issuance
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, and (F) securities issuable pursuant to a
registered public offering by the Company.

 



 

 

 

(cc) Most Favored Nation Status. So long as the Purchasers hold Preferred Shares
with an aggregate dollar value equal to or exceeding $500,000 and this Agreement
remains in full force and effect, if the Company effects a Subsequent Financing,
if a Purchaser reasonably believes that the terms and conditions appurtenant to
such issuance or sale are more favorable to such investors than were granted to
the Purchasers pursuant to the Transaction Documents, such Purchaser may elect,
in its sole discretion, in lieu of cash consideration (or whatever form of
consideration is payable in such Subsequent Financing) to tender all or some of
the Preferred Shares then held by such Purchaser to the Company for the purchase
of any securities issued in such Subsequent Financing on a $1.00 for $1.00 basis
based on the then outstanding stated value of such Preferred Shares, along with
any accrued but unpaid interest, liquidated damages and other amounts owing
thereon, and the effective price at which such securities were sold in such
Subsequent Financing so as to give such Purchaser the benefit of such more
favorable terms and provisions, upon notice to the Company by such Purchaser
within five (5) Trading Days after the Company’s disclosure of such issuance or
sale, which effective price shall not be less than the Floor Price (as defined
in the Certificate of Designations); provided, however, that this right shall
not apply with respect to an Exempt Issuance.

 

(dd) Unless Stockholder Approval has been obtained and deemed effective, neither
the Company nor any Subsidiary shall make any issuance whatsoever of Common
Stock or Common Stock Equivalents which would cause any adjustment to the
Conversion Price of the Preferred Shares, or any adjustment to the Exercise
Price of the Warrants, to the extent that the holders of Preferred Shares or
Warrants, as applicable, would not be permitted, pursuant to Section 6 of the
Certificate of Designations and Section 2 of the Warrant, to convert or exercise
their respective outstanding Preferred Shares and exercise their respective
Warrants in full, ignoring for such purposes the other conversion or exercise
limitations therein. Any Purchaser shall be entitled to obtain injunctive relief
against the Company to preclude any such issuance, which remedy shall be in
addition to any right to collect damages.

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a)                Register. The Company shall maintain at its principal
executive offices (or such other office or agency of the Company as it may
designate by notice to each holder of Securities), a register for the Preferred
Shares and the Warrants in which the Company shall record the name and address
of the Person in whose name the Preferred Shares and Warrants have been issued
(including the name and address of each transferee), the number of the Preferred
Shares and Warrants held by such Person and the number of Conversion Shares and
Warrant Shares issuable upon conversion of the Preferred Shares and exercise of
the Warrants, as applicable. The Company shall keep the register open and
available at all times during business hours for inspection of any Purchaser or
its legal representatives.

 



 

 

 

(b)               Transfer Agent Instructions. The Company shall issue
irrevocable instructions to VStock Transfer, LLC (together with any subsequent
transfer agent, the “Transfer Agent”) in the form previously provided to the
Company (the “Irrevocable Transfer Agent Instructions”) to issue certificates or
credit shares to the applicable balance accounts at Depository Trust Company
(“DTC”), as applicable, registered in the name of each Purchaser or its
respective nominee(s), for the Securities in such amounts as specified from time
to time by such Purchaser to the Company upon delivery of the Preferred Shares
and Warrants, conversion of the Preferred Shares, exercise of the Warrant Shares
or issuance pursuant to the Certificate of Designations and Warrants (as the
case may be). The Company represents and warrants that no instruction other than
the Irrevocable Transfer Agent Instructions referred to in this Section 5(b)
will be given by the Company to the Transfer Agent with respect to the
Securities, and that the Securities shall otherwise be freely transferable on
the books and records of the Company. If a Purchaser effects a sale, assignment
or transfer of the Securities, the Company shall permit the transfer and shall
promptly instruct the Transfer Agent to issue one or more certificates or credit
shares to the applicable balance accounts at DTC in such name and in such
denominations as specified by such Purchaser to effect such sale, transfer or
assignment. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Purchasers. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
the Purchasers shall be entitled, in addition to all other available remedies,
to an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall cause its
counsel to issue the legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Transfer Agent to the extent required or requested by the
Transfer Agent. Any fees (with respect to the Transfer Agent, counsel to the
Company or otherwise) associated with the issuance of such opinion shall be
borne by the Company.

 

(c)                Legends. Certificates and any other instruments evidencing
the Preferred Shares and the Conversion Shares shall not bear any restrictive or
other legend, except as may be specified in the Certificate if Designations.
Certificates and any other instruments evidencing the Warrant Shares shall bear
the restrictive legend provided for such shares in the Warrant.

 

6. CLOSING CONDITIONS.

 

(a)                Conditions of Purchasers’ Obligations with respect to each
Closing. With respect to each Closing, the obligations of the Purchasers to
purchase and pay for the Preferred Shares and Warrants in any Tranche, as
provided herein, shall be subject to (i) the continuing accuracy of the
representations and warranties of the Company as of the date hereof and as of
each Closing Date; (ii) the accuracy of the statements of officers of the
Company made pursuant to the provisions hereof; (iii) the performance by the
Company of its obligations hereunder; and (iv) the satisfaction of the
conditions set forth in Section 6(c).

 



 

 

 

(b)                Conditions of Purchasers’ Obligations with respect to each
Additional Closing. In addition to the conditions set forth in Section 6(a),
with respect to each Additional Closing, the Purchasers shall not be obligated
to purchase Preferred Shares and Warrants in any Tranche in the event that (x)
the Company’s consolidated cash balance exceeds $3,000,000 or (y) for each
Trading Day in a period of fifteen (15) consecutive Trading Days prior to the
applicable Closing Date in question, the daily trading volume for the Common
Stock on the principal Trading Market does not exceed $125,000 per Trading Day.

 

(c)                Regulatory Matters.

 

(i)                            Reserved.

 

(ii)                          Principal Market Clearance. On the Closing Date,
(A) the Company has submitted an additional listing application to the Principal
Market with respect to the Underlying Securities and such securities shall have
been approved for listing on the Principal Market, subject only to official
notice of issuance, and (B) the issuance of such securities shall not be in
violation of the rules and regulations of the Principal Market, including, but
not limited to, Nasdaq Stock Market Rules 5365(a), (b) and (c).

 

(iii)                           No Integrated Offering. Neither the Company nor
any of its officers, directors, employees or affiliates shall have made or shall
be making any offer or sale of any securities which are required to be
“integrated” pursuant to the Securities Act (or the rules and regulations of the
SEC promulgated thereunder) with the offer and sale of the Securities.

 

(iv)                         Certificate of Designations. The Company shall have
filed the Certificate of Designations with the Secretary of State of the State
of Delaware on or about the First Closing Date, which shall be in full force and
effect on or about the First Closing.

 

7. TERMINATION.

 

In the event that the First Closing shall not have occurred with respect to a
Purchaser within three (3) business days after the First Closing Date
contemplated in Section 1(b) hereof, then either the Company or such Purchaser,
by written notice, shall have the right to terminate its obligations under this
Agreement with respect to itself at any time on or after the close of business
on such date without liability of any party to any other party; provided,
however, (i) the right to terminate this Agreement under this Section 7 shall
not be available to any party if the failure of the transactions contemplated by
this Agreement to have been consummated by such date is the result of such
party’s breach of this Agreement and (ii) the abandonment of the sale and
purchase of the Securities shall be applicable only to such Purchaser providing
such written notice. Nothing contained in this Section 7 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

 



 

 

 

8. MISCELLANEOUS.

 

(a)                Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereto hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or under any of the other Transaction Documents or with any transaction
contemplated hereby or thereby, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR
IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

(b)               Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party hereto and delivered to the other party hereto. In the event that any
signature is delivered by facsimile transmission or by an e-mail which contains
a portable document format (.pdf) file of an executed signature page, such
signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

(c)                Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

 



 

 

 

(d)               Severability; Maximum Payment Amount. If any provision of this
Agreement is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties hereto as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties hereto or the practical realization of the benefits that would
otherwise be conferred upon the parties hereto. The parties hereto will endeavor
in good faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
Notwithstanding anything to the contrary contained in this Agreement or any
other Transaction Document (and without implication that the following is
required or applicable), it is the intention of the parties hereto that in no
event shall amounts and value paid by the Company and/or any of its Subsidiaries
(as the case may be), or payable to or received by the Purchasers, under the
Transaction Documents (including without limitation, any amounts that would be
characterized as “interest” under applicable law) exceed amounts permitted under
any applicable law. Accordingly, if any obligation to pay, payment made to a
Purchaser, or collection by any Purchaser pursuant to the Transaction Documents
is finally judicially determined to be contrary to any such applicable law, such
obligation to pay, payment or collection shall be deemed to have been made by
mutual mistake of such Purchaser, the Company and its Subsidiaries and such
amount shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by the applicable law. Such adjustment shall be effected, to the
extent necessary, by reducing or refunding, at the option of such Purchaser, the
amount of interest or any other amounts which would constitute unlawful amounts
required to be paid or actually paid to such Purchaser under the Transaction
Documents. For greater certainty, to the extent that any interest, charges,
fees, expenses or other amounts required to be paid to or received by a
Purchaser under any of the Transaction Documents or related thereto are held to
be within the meaning of “interest” or another applicable term to otherwise be
violative of applicable law, such amounts shall be pro-rated over the period of
time to which they relate.

 

(e)                Entire Agreement; Amendments. This Agreement, the other
Transaction Documents and the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein supersede all other prior oral
or written agreements between the Purchasers, the Company, their respective
affiliates and Persons acting on their behalf solely with respect to the matters
contained herein and therein, and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein contain the entire understanding of
such parties solely with respect to the matters covered herein and therein;
provided, however, nothing contained in this Agreement or any other Transaction
Document shall (or shall be deemed to) (i) have any effect on any agreement that
a Purchaser has entered into with the Company or any of its Subsidiaries prior
to the date hereof with respect to any prior investment made by such Purchaser
in the Company or (ii) waive, alter, modify or amend in any respect any
obligations of the Company or any of its Subsidiaries, or any rights of or
benefits to a Purchaser or any other Person, in any agreement entered into prior
to the date hereof between or among the Company and/or any of its Subsidiaries
and such Purchaser and all such agreements shall continue in full force and
effect. Except as specifically set forth herein or the other Transaction
Documents, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. For
clarification purposes, the recitals are part of this Agreement. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the holders of a majority of the Preferred Shares. No waiver
shall be effective unless it is in writing and signed by an authorized
representative of the waiving party. No consideration shall be offered or paid
to any Person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration also is
offered to all of the parties to the Transaction Documents or all holders of
Preferred Shares (as the case may be). The Company has not, directly or
indirectly, made any agreements with any Purchaser relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Purchaser has
made a commitment or promise and has any other obligation to provide any
financing to the Company, any Subsidiary or otherwise. As a material inducement
for the Purchasers to enter into this Agreement, the Company expressly
acknowledges and agrees that (i) no due diligence or other investigation or
inquiry conducted by any Purchaser, any of the Purchasers’ respective advisors
or representatives shall affect a Purchaser’s right to rely on, or shall modify
or qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document, and (ii) unless a provision of this Agreement or any other
Transaction Document is expressly preceded by the phrase “except as disclosed in
the SEC Reports,” nothing contained in any of the SEC Reports shall affect a
Purchaser’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document.

 



 

 

 

(f)                 Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile or
email (provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) business day
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Summit Wireless Technologies Inc.

6840 Via Del Oro Ste. 280

San Jose, CA 95119

Attn: Chief Executive Officer

Email: bmoyer@summitwireless.com

 

If to a Purchaser:

to the address, email address, or facsimile number of such Purchaser set forth
on such Purchaser’s signature page attached hereto

 

or to such other address, facsimile number and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or computer
containing the time, date, recipient facsimile number or email address and an
image of the first page of such transmission or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or email or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

 



 

 

 

(g)              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, including, as contemplated below, any assignee of any of the
Securities. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the holders of a
majority of the Preferred Shares, including, without limitation, by way of a
Fundamental Transaction (as defined in the Certificate of Designations) (unless
the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Certificate of Designations). A
Purchaser may assign some or all of such Purchaser’s rights hereunder in
connection with any transfer of any of its Securities without the consent of the
Company, provided that such assignee agrees in writing to be bound with respect
to the transferred Securities, in which event such assignee shall be deemed to
be a “Purchaser” hereunder with respect to such assigned rights.

 

(h)              No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)               Survival. The representations, warranties, agreements and
covenants of the Company and each of the Purchasers included herein shall
survive the Closing. Each Purchaser shall be responsible only for such
Purchaser’s own representations, warranties, agreements and covenants hereunder.

 

(j)               Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)              Indemnification.

 

(i)       In consideration of each of the Purchaser’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Purchaser (each, an “Indemnitee”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (x) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (y) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents
or (z) any cause of action, suit, proceeding or claim brought or made against
such Indemnitee by a third party (including for these purposes a derivative
action brought on behalf of the Company or any Subsidiary) or which otherwise
involves such Indemnitee that arises out of or results from (A) the execution,
delivery, performance or enforcement of any of the Transaction Documents, (B)
any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (C) any
disclosure properly made by a Purchaser pursuant to Section 4(l), or (D) the
status of such Purchaser either as an investor in the Company pursuant to the
transactions contemplated by the Transaction Documents or as a party to this
Agreement (including, without limitation, as a party in interest or otherwise in
any action or proceeding for injunctive or other equitable relief); provided,
however, that the indemnity contained in clause (z) above shall not apply to any
Indemnified Liabilities which directly and primarily result from the fraud,
gross negligence or willful misconduct of an Indemnitee. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.

 



 

 

 

(ii)       Promptly after receipt by an Indemnitee under this Section 8(k) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Section 8(k), deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses of such counsel to be paid by the Company if:
(x) the Company has agreed in writing to pay such fees and expenses; (y) the
Company shall have failed after a reasonable period of time to assume the
defense of such Indemnified Liability and to employ counsel reasonably
satisfactory to such Indemnitee in any such Indemnified Liability; or (z) the
named parties to any such Indemnified Liability (including any impleaded
parties) include both such Indemnitee and the Company, and such Indemnitee shall
have been advised by counsel, in its reasonable opinion, that a material
conflict of interest on any material issue is likely to exist if the same
counsel were to represent such Indemnitee and the Company (in which case, if
such Indemnitee notifies the Company in writing that it elects to employ
separate counsel at the expense of the Company, then the Company shall not have
the right to assume the defense thereof and such counsel shall be at the expense
of the Company); provided further, that in the case of clauses (x), (y) and (z)
above the Company shall not be responsible for the reasonable fees and expenses
of more than one (1) separate legal counsel for such Indemnitee. The Indemnitee
shall reasonably cooperate with the Company in connection with any negotiation
or defense of any such action or Indemnified Liability by the Company and shall
furnish to the Company all information reasonably available to the Indemnitee
which relates to such action or Indemnified Liability. The Company shall keep
the Indemnitee reasonably apprised at all times as to the status of the defense
or any settlement negotiations with respect thereto. The Company shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the Company shall not
unreasonably withhold, delay or condition its consent. The Company shall not,
without the prior written consent of the Indemnitee, consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 8(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 



 

 

 

(iii)          The indemnification required by this Section 8(k) shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.

 

(iv)          The indemnity agreement contained herein shall be in addition to
(A) any cause of action or similar right of the Indemnitee against the Company
or others, and (B) any liabilities the Company may be subject to pursuant to the
law.

 

(l)               Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. No
specific representation or warranty shall limit the generality or applicability
of a more general representation or warranty. Each and every reference to share
prices, shares of Common Stock and any other numbers in this Agreement that
relate to the Common Stock shall be automatically adjusted for any stock splits,
stock dividends, stock combinations, recapitalizations or other similar
transactions that occur with respect to the Common Stock after the date of this
Agreement. It is expressly understood and agreed that for all purposes of this
Agreement, and without implication that the contrary would otherwise be true,
neither transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock.

 

(m)             Remedies. Each Purchaser, and in the event of assignment by such
Purchaser of its rights and obligations hereunder, each assignee of Securities,
shall have all rights and remedies set forth in the Transaction Documents and
all of the rights which such holders have under any law. Any Person having any
rights under any provision of this Agreement shall be entitled to enforce such
rights specifically (without posting a bond or other security), to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it or any Subsidiary fails to perform, observe, or
discharge any or all of its or such Subsidiary’s (as the case may be)
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to a Purchaser. The Company therefore agrees that each
Purchaser shall be entitled to seek specific performance and/or temporary,
preliminary and permanent injunctive or other equitable relief from any court of
competent jurisdiction in any such case without the necessity of proving actual
damages and without posting a bond or other security. The remedies provided in
this Agreement and the other Transaction Documents shall be cumulative and in
addition to all other remedies available under this Agreement and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief).

 



 

 

 

(n)               Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever a Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

(o)                Payment Set Aside; Currency. To the extent that the Company
makes a payment or payments to a Purchaser hereunder or pursuant to any of the
other Transaction Documents or a Purchaser enforces or exercises such
Purchaser’s rights hereunder or thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, foreign, state or federal
law, common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred. Unless otherwise
expressly indicated, all dollar amounts referred to in this Agreement and the
other Transaction Documents are in United States Dollars (“U.S. Dollars”), and
all amounts owing under this Agreement and all other Transaction Documents shall
be paid in U.S. Dollars. All amounts denominated in other currencies (if any)
shall be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.

 

(p)                Reserved.

 

[Signature pages follow]

 



 

 

 

IN WITNESS WHEREOF, each of the Purchasers and the Company have caused their
respective signature page to this Agreement to be duly executed as of the date
first written above.

 

  Summit Wireless Technologies, Inc.         By:         Name: Brett Moyer    
Title: Chief Executive Officer

 



 

 

 

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

Date:  

 

Name of Purchaser:    

 

Signature of Authorized Signatory of Purchaser:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Email Address of Authorized Signatory:  

 

Facsimile Number of Authorized Signatory:   

 

Address for Notice to Purchaser:  

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):  

 

First Closing Subscription Amount: $  

 

Additional Closing Subscription Amount:    

 

EIN Number:    

 



 

 

 

PURCHASER SCHEDULE

 

Purchaser
Name

(1)

Tranche

 

(2)
Number of
Preferred
Shares

(3)

Number of
Warrants

 

(4)

Purchase Price

 

[_____] [_____] [_____] [_____] [_____] [_____] [_____] [_____] [_____] $[_____]
Total   [_____] [_____] $[_____]

 



 

 

 

DISCLOSURE SCHEDULES

 

Schedule 3(ss)

 

Affiliates

 



 

 

 

Exhibit A

 

Form of Certificate of Designations

 



 

 

 

Exhibit B

 

Form of Warrant

 



 

 

